Citation Nr: 1028272	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-24 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for plantar 
fasciitis of the right foot.

4.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for plantar 
fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to January 
1974, in the Army National Guard from December 1979 to April 
1994, and in the Reserves for an additional period.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, inter alia, denied the Veteran's 
January 2005 claim for entitlement to service connection for 
tinnitus, his February 2005 claim for entitlement to service 
connection for PTSD, and his February 2005 request to reopen his 
claim for entitlement to service connection for bilateral plantar 
fasciitis.

The Veteran requested a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing) in his July 2006 substantive 
appeal.  In January 2010, VA sent the Veteran a letter informing 
him of the date and time of his scheduled hearing.  Nonetheless, 
the Veteran failed to appear at his hearing.  The appellant has 
neither given good cause for his failure to appear, nor asked 
that the hearing be rescheduled; therefore, the hearing request 
is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2009).

The Board considers the Veteran's claim for service connection 
for PTSD as encompassing all psychiatric disorders with which the 
Veteran has been diagnosed, pursuant to the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the 
scope of a mental health disability claim includes any mental 
health disability that could reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).  


FINDINGS OF FACT

1.  The Veteran's tinnitus is not shown by competent evidence to 
be related to his military service or to any incident therein.

2.  The Veteran was not in combat and does not have a diagnosis 
of an acquired psychiatric disorder related to service or a 
diagnosis of PTSD related to an in-service stressor.

3.  In a June 2002 rating decision, the RO denied the Veteran's 
claims for entitlement to service connection for bilateral 
plantar fasciitis.  The Veteran was notified of the decision and 
of his appellate rights.  However, the Veteran failed to file a 
notice of disagreement (NOD) within one year of the rating 
decision.

4.  The evidence associated with the claims file subsequent to 
the June 2002 rating decision is either cumulative or redundant 
of evidence previously considered, and, when considered with 
previous evidence of record, does not relate to an unestablished 
fact necessary to substantiate the Veteran's claims for 
entitlement to service connection for bilateral plantar 
fasciitis, and does not raise a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

2.  An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2009).

3.  The June 2002 rating decision denying service connection for 
bilateral plantar fasciitis is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

4.  The evidence associated with the claims file subsequent to 
the June 2002 rating decision is not new and material, and the 
claims are not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

An April 2005 letter, provided to the Veteran before the November 
2005 rating decision, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was 
needed to establish his claims, what VA would do and had done, 
and what evidence he should provide.  The letter also informed 
the Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claims.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specific to requests to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  With respect to the issue 
of whether to reopen the claim of service connection for 
bilateral plantar fasciitis, the notice letter provided to the 
Veteran in April 2005 included the criteria for reopening a 
previously denied claim, and informed the Veteran that his claim 
had been denied because his plantar fasciitis neither occurred 
in, nor was caused by, service.  The Veteran was informed that, 
to be considered new, the evidence must be in existence and be 
submitted to VA for the first time.  The Veteran was also 
informed that, to be considered material, the additional evidence 
must pertain to the reason the claim was previously denied.  The 
April 2005 notice letter also provided the Veteran with the 
criteria for establishing service connection.  Consequently, the 
Board finds that adequate notice has been provided, as the 
Veteran was informed of what evidence is necessary to 
substantiate the elements required to establish service 
connection.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in June 2006.  In this regard, after initially providing 
VA notice in April 2005, followed by subsequent Dingess notice in 
June 2006, the RO readjudicated the claim in a supplemental 
statement of the case in July 2007.  Thus, the timing defect in 
the notice has been rectified.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC).  In addition, 
the Veteran has never alleged how a timing error prevented him 
from meaningfully participating in the adjudication of his claim.  
As such, the Veteran has not established prejudicial error in the 
timing of VCAA notice.  See Shinseki v. Sanders and Simmons, 129 
S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records, VA treatment records, and available private 
treatment records have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Analysis: Service Connection for Tinnitus

The Veteran contends in his January 2005 claim that he incurred 
acoustic trauma during his service between March 1972 and January 
1974 from machine gun fire and hand grenade detonations at their 
respective qualification ranges.  He also states that he operated 
heavy equipment during service.  The Veteran repeated these 
contentions in an April 2005 letter.  In his December 2005 notice 
of disagreement, the Veteran alleges that his tinnitus was caused 
by both his active duty and reserve service, and asserts that "I 
was frequently exposed to traumatic noise in which [sic] no type 
of hearing protection was provided."  He further states that 
"if the current testing methods for this condition are 
unreliable" then he should be granted service connection based 
upon reasonable doubt.

The Veteran's service treatment records show no complaints, 
diagnosis, or treatment for tinnitus in service.  In his May 1972 
entrance examination, the Veteran's ears were found to be normal 
on clinical evaluation, and his eardrums were noted to be 
abnormal because cerumen (ear wax) was visible.  The Veteran 
marked a box indicating that he did not have ear, nose, or throat 
trouble.  In May 1972, the Veteran was fitted for earplugs.  In 
his January 1974 release from active duty examination, the 
Veteran's ears and eardrums were both found to be normal on 
clinical evaluation.

The Veteran's National Guard treatment records likewise show no 
complaints, diagnosis, or treatment for tinnitus.  In his 
December 1979 examination, the Veteran's ears and eardrums were 
both found to be normal on clinical evaluation, and he marked a 
box indicating that he did not have ear, nose, or throat trouble.  
In his February 1984 examination, the Veteran's ears and eardrums 
were again found to be normal on clinical evaluation.  At the 
time of a January 1989 examination, the Veteran's ears and 
eardrums were both found to be normal on clinical evaluation, and 
he again marked a box indicating that he did not have ear, nose, 
or throat trouble.  An April 1994 examination report shows the 
Veteran's ears and eardrums were both found to be normal on 
clinical evaluation, and the clinician noted that the Veteran had 
a "borderline hearing deficit" in his left ear, but did not 
diagnose tinnitus; at that time, the Veteran marked a box 
indicating that he did not have ear, nose, or throat trouble.

In response to his January 2005 claim, VA provided the Veteran 
with an audiological examination in July 2005.  The examiner 
reviewed the claims file, and noted that the Veteran had 
undergone audiological evaluations at a VA Outpatient Clinic in 
July 2004 and October 2004.  In both of those evaluations, the 
Veteran's inter-test consistency was considered poor, because his 
pure tone thresholds exceeded his speech reception thresholds.  
Although VA provided the Veteran with hearing aids in April 2005, 
he did not wear them to the July 2005 examination; when 
questioned on his non-usage, he replied that he thought that he 
was having an electroencephalogram (EEG), and that he would not 
need them.  The Veteran reported a history of in-service noise 
exposure to machine guns, mortars, and heavy equipment (including 
diesel engines) for which he did not wear ear protection, and a 
history of post-service noise exposure to weed eaters, power 
edgers and school bus engines for which he did not wear ear 
protection.  The Veteran further reported that he has had 
constant bilateral tinnitus since completing boot camp in 1972, 
and associated his tinnitus with his in-service noise exposure.  
After completing the testing, the VA examiner opined that "this 
test should not be used for compensation and pension 
determination.  The Veteran's intertest consistency is poor."

VA provided the Veteran with a second audiological examination, 
by a different VA examiner, in October 2005.  The examiner 
reviewed the claims file, and noted that the Veteran's 1972, 
1974, 1979, 1984, and 1989 examinations showed normal hearing, 
and that his 1994 examination showed mild left ear hearing loss 
but no complaints of tinnitus.  The examiner also noted that the 
Veteran's July 2004, October 2004, and July 2005 hearing 
examinations were all deemed unreliable due to inconsistent test 
results.  The Veteran again reported in-service and post-service 
noise exposure, and stated that he has had tinnitus since his 
time in service.  After conducting testing, the examiner opined 
that "GIVEN THE POOR RELIABILITY OF THIS EXAM, THE VALIDITY OF 
[THE] VETERAN[']S STATEMENTS REGARDING TINNITUS ARE SUBJECT TO 
QUESTION."  The examiner further noted that the Veteran "HAS A 
HISTORY OF UNRELIABLE AND INCONSISTENT TEST RESULTS.  This being 
the fourth such exam (2nd unreliable C+P) in 15 months."  The 
examiner noted that she could not obtain valid test results to 
determine the etiology of the Veteran's claimed tinnitus.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiners are so qualified, their 
medical findings constitute competent medical evidence.

In order for a VA examination to be considered adequate in a case 
of service connection, the VA examiner must either provide an 
etiological opinion, or provide a rationale for why an 
etiological opinion cannot be rendered.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  As discussed above, the July 2005 and October 2005 
VA examiners both provided rationales for why an etiological 
opinion could not be rendered; specifically, both examiners found 
the Veteran's test results unreliable and inconsistent.  
Moreover, the Board finds that a third VA examination would not 
overcome the examiners' rationales for their inability to reach a 
conclusion without resorting to mere speculation, because the 
Veteran has provided unreliable and inconsistent responses to 
four consecutive audiological tests.  The Board further notes 
that both VA examiners considered the Veteran's medical records 
and history in their reports.  Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  
Consequently, their examination reports are deemed adequate.

The Veteran is competent to observe that he has experienced 
ringing in his ears since his time in service.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is 
evidence provided by a person who has personal knowledge derived 
from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay 
evidence" is any evidence not requiring that the proponent have 
specialized education, training or experience, but is provided by 
a person who has knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay person.)  See 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (lay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).

In addition to evaluating competence, the Board has a duty to 
assess the credibility of the evidence of record.  Smith v. 
Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Although the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence of the in-
service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006)-the Board may discount the credibility of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The Board finds that the credibility of the Veteran's statements 
that he has experienced tinnitus since his time in service is 
outweighed by the evidence of record to the contrary.  In 
contrast to the Veteran's July 2005 statement to a VA examiner 
that he has had constant bilateral tinnitus since 1972, the 
Veteran indicated in his December 1979, January 1989, and April 
1994 examination reports that he did not have, and had not had, 
ear, nose, or throat trouble.  Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (holding that contemporaneous evidence has greater 
probative value than subsequently reported history).  The 
Veteran's contemporaneous statements also correlate with the 
January 1974, December 1979, February 1984, and January 1989 
examination clinicians' findings that his ears and eardrums were 
clinically normal.  Similarly, the April 1994 clinical 
examination yielded no complaints or evidence of tinnitus.  The 
Board likewise finds that the credibility of the Veteran's 
December 2005 allegation that no type of hearing protection was 
provided to him during his exposure to noise in service is 
outweighed by the contemporaneous May 1972 service treatment 
record which shows that the Veteran was fitted for earplugs.  
Because the Veteran's current allegations are contradicted by the 
contemporaneous evidence of record, including his own prior 
statements, the Board finds that the Veteran's later statements 
that he has tinnitus, and has had it continuously since service, 
lack credibility.

The Board also ascribes greater probative weight to the in-
service clinicians' findings of clinical normalcy in January 
1974, December 1979, February 1984, January 1989, and April 1994 
than to the Veteran's lay opinion that he has had tinnitus since 
1972, 1974, or 1994, because the in-service clinicians' 
determinations are based on greater medical knowledge and 
experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 
F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, because he was not diagnosed with 
tinnitus during service.  Additionally, service connection cannot 
be granted on the basis of continuity of symptomatology, because 
the most probative evidence of record indicates that the Veteran 
did not have tinnitus in service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service 
connection for the Veteran's claimed tinnitus; it follows that 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  As such, the Veteran's claim is denied.

Analysis:  Service Connection for an Acquired Psychiatric 
Disorder, to include PTSD

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service connection 
for PTSD requires a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  See 
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

Specifically, to establish entitlement to service connection for 
PTSD, the Veteran must submit "...medical evidence diagnosing 
the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred."  38 C.F.R. § 3.304(f).  In order for a 
stressor to be sufficient to cause PTSD, (1) the Veteran must 
have been exposed to a traumatic event in which he experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others; and (2) the 
Veteran's response must have involved intense fear, helplessness, 
or horror.  See 38 C.F.R. § 3.304(f); Cohen, supra.

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of 
the mental health profession's adoption of the DSM-IV as well as 
its more liberalizing standards to establish a diagnosis of PTSD.  
The Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).   

Recently, VA promulgated a liberalizing regulation for 
establishing the occurrence of in-service PTSD stressors.  
38 C.F.R. § 3.304(f)(3).  That regulation provides that if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others...and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f)(3).

The Veteran contends in his February 2005 claim that "I incurred 
my PTSD condition while in the service from 1972 to 1998."  He 
states that his symptoms include "continuous nightmares,...a great 
deal of anger....[, and an inability] to seek and maintain gainful 
employment."  The Veteran restated this contention in his 
December 2005 notice of disagreement.

The Veteran listed four stressors in a March 2005 letter.  First, 
he reported that he had witnessed "an Okinawan native [who] was 
picking up...empty brass shells from the [American] tank off the 
beach [being] run over by the tank.  This was my first experience 
in witnessing a casualty and the imprint of the vision of that 
flattened body still haunts me today."

Second, he stated that "during a combat exercise I suffered a 
flash burn from a fire that was started by another soldier 
resulting in loss of vision for several days."  

Third, he reported serving with a battalion in the National Guard 
which responded to a fatal truck accident wherein "the truck was 
split in half with bodies horrifically mangled and body parts 
scattered on the road."

Fourth, he reports that he "was hospitalized in Germany after 
being resuscitated [after being exposed] to toxic poisoning."

In an April 2005 letter, the Veteran offered different 
information regarding his first stressor; he described having 
witnessed not one but "12 to 15 Japanese people....run over by [a] 
US tank" in Okinawa.

The Veteran's service treatment records show no complaints, 
diagnosis, or treatment for PTSD or any other acquired 
psychiatric disorder in service.  In his May 1972 entrance 
examination, the Veteran's psychiatric condition was found to be 
normal on clinical evaluation, and the Veteran marked boxes 
indicating that he did not have frequent trouble sleeping, 
depression or excessive worry, or nervous trouble of any sort.  
In his January 1974 release from active duty examination, the 
Veteran's psychiatric condition was again found to be normal on 
clinical evaluation.

The Veteran's National Guard treatment records likewise show no 
complaints, diagnosis, or treatment for PTSD or any other 
acquired psychiatric disorder.  In his December 1979 examination, 
the Veteran's psychiatric condition was found to be normal on 
clinical evaluation, and he marked boxes indicating that he did 
not have frequent trouble sleeping, depression or excessive 
worry, or nervous trouble of any sort.  In his February 1984 
examination, the Veteran's psychiatric condition was again found 
to be normal on clinical evaluation.  In his January 1989 
examination, the Veteran's psychiatric condition was found to be 
normal on clinical evaluation, and he again marked boxes 
indicating that he did not have frequent trouble sleeping, 
depression or excessive worry, or nervous trouble of any sort.  
In his April 1994 examination, the Veteran's psychiatric 
condition was found to be normal on clinical evaluation, and the 
Veteran marked boxes indicating that he did not have frequent 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.

The Veteran underwent a neuropsychiatric examination by a VA 
neuropsychiatrist in May 1974.  The Veteran reported having 
sustained an injury in service while playing ball, which was 
followed by loss of consciousness and a seizure.  The physician 
diagnosed the Veteran with a seizure disorder by history; he did 
not diagnose and acquired psychiatric disorders.

In conjunction with a claim for nervous disorders, VA provided 
the Veteran with an examination for mental disorders in June 
1999.  The VA clinician noted in his report that the "Veteran 
stated that he has never seen a psychiatrist and has never had 
any type of emotional difficulties....Apparently, there was some 
confusion regarding this examination, because while in the 
Reserves and while spending some time in Turkey, [the] Veteran 
apparently ate some kind of toxic mushrooms and had some 
reactions, apparently a seizure-like reaction, and was seen at 
that time....[The] Veteran stated that he has been suffering with a 
nervous condition, meaning that his hands have a tendency to 
shake, that he experiences excessive sweating, that now he is 
allergic to chocolate and caffeine which he wasn't before, and 
also he describes what could be occasional seizures."  The 
examiner further found that the "content of [the Veteran's] 
thoughts doesn't reveal any psychiatric condition; apparently, as 
mentioned, the reason for him being here is because he described 
a nervous disorder indicating more of a neurological problem."  
The examiner opined that he did not elicit any psychiatric 
disorder in his examination of the Veteran.

(The Board notes that it need not refer the Veteran's claim for 
entitlement to service connection for a neurological disorder to 
the RO, because the RO separately adjudicated claims for 
entitlement to service connection for a nervous condition and for 
seizures in December 1999.)

The Veteran was admitted for three days in August 2001 for 
psychiatric treatment at a private facility.  The Veteran 
reported feeling overwhelmed by multiple family situations.  The 
treating physician found that the Veteran's psychiatric history 
was noncontributory to his current problems, and diagnosed him 
with generalized anxiety disorder, alcohol abuse, and major 
depression.

In December 2001, the Veteran sought mental health treatment from 
a VA clinician.  The Veteran reported two stressors to the 
clinician.  First, he alleged that he was shot at during service 
in Vietnam, although he also stated that he saw no combat.  
Second, he alleged that he attempted suicide by eating toxic 
mussels while drinking when stationed in Turkey.  The Veteran 
also described non-service stressors, including two prior 
marriages and three domestic violence charges against him.  The 
VA clinician diagnosed him with a mood disorder not otherwise 
specified (NOS).

The Veteran sought additional psychiatric treatment in April 
2003, and told a VA psychologist that one of his ex-wives had 
tried to run him off the road the previous week.  The 
psychologist diagnosed the Veteran with a mood disorder NOS.

In September 2003, the Veteran again sought psychiatric 
treatment, and told a VA clinician that he was filing for 
bankruptcy.  The clinician diagnosed the Veteran with bipolar II.

The Veteran alleged to a VA clinician in December 2004 that "his 
private doctor told him he has PTSD."  The clinician's report 
also shows that the Veteran stated that "I was in Vietnam and 
[the Persian] Gulf."  In April 2005, the Veteran told his VA 
clinician that "he was exposed to combat both in Vietnam and [in 
the Persian] Gulf."

The Board cannot accept the Veteran's statement that a clinician 
purportedly diagnosed him with PTSD, because the Veteran's 
allegation is too attenuated to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Furthermore, the Board cannot accept the Veteran's allegations 
that he was shot at, exposed to combat, or otherwise had service 
in Vietnam.  The National Personnel Records Center (NPRC) 
determined in a November 2002 document that there is "no 
evidence of any RVN [Republic of Vietnam] service in [the] 
Veteran[']s record."  The service department's findings as to 
the Veteran's military service are conclusive and binding on VA.  
Soria v. Brown, 118 F.3d 747, 748 (Fed.Cir.1997); Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

In March 2006, the Veteran told a VA physician that he continues 
to suffer from the ongoing stressor of homelessness.  The VA 
physician diagnosed the Veteran with bipolar II, and further 
found that he has "possible PTSD" based on his sleeping 
problems and depression.

The Board finds that the VA clinician's notation of "possible 
PTSD" is not sufficient to be considered a diagnosis of PTSD.  
Medical opinions which are speculative, general, or inconclusive 
in nature cannot support a claim for service connection.  Bloom 
v. West, 12 Vet. App. 185 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty); 
Bostain v. West, 11 Vet. App. 124 (1998) (a private physician's 
opinion that a Veteran's preexisting service-related condition 
"may have" contributed to his ultimate demise was too 
speculative, standing alone, to be deemed new and material 
evidence to reopen cause-of-death claim); Obert v. Brown, 5 Vet. 
App. 30 (1993) (a medical opinion expressed in terms of "may be 
related to service" necessarily implies "may or may not," and 
therefore is too speculative to establish a plausible claim); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (a medical 
professional's use of equivocal language such as "may or may not 
be related to service" was too speculative to constitute a 
definitive opinion on issue of causation).

A VA physician noted in July 2006 that the Veteran "continues to 
suffer the ongoing stressor of having to live in his truck."  He 
diagnosed the Veteran with bipolar II and adjustment disorder 
with depressed mood.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner and clinicians, and the 
private clinicians, are so qualified, their medical findings 
constitute competent medical evidence.

The Veteran is competent to observe that he has experienced 
stress since his time in service.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) ("Competent lay evidence" is evidence 
provided by a person who has personal knowledge derived from his 
own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" 
is any evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).

As noted above, in addition to evaluating competence, the Board 
has a duty to assess the credibility of the evidence of record.  
Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence 
of the in-service event-see Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006)-the Board may discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that the credibility of the Veteran's statements 
that he has experienced stress or any acquired psychiatric 
disorder since his time in service is outweighed by the evidence 
of record to the contrary.  First, all of the Veteran's 
allegations that he experienced stressors which resulted in PTSD 
or any other psychiatric disorder since service are outweighed by 
his more probative contemporaneous service treatment records, 
which not only show the absence of any complaints, treatment, or 
diagnoses of any psychiatric disorder in service, but also show 
the Veteran's own December 1979, January 1989, and April 1994 
markings indicating that he did not have frequent trouble 
sleeping, depression or excessive worry, or nervous trouble of 
any sort.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding 
that contemporaneous evidence has greater probative value than 
subsequently reported history).  Second, the Veteran's 
allegations that he was shot at, exposed to combat, or otherwise 
had service in Vietnam are outweighed by the NPRC's November 2002 
finding that there is "no evidence of any RVN service in [the] 
Veteran[']s record."  Third, the Veteran's March 2005 allegation 
that he witnessed one Japanese person being run over by a tank in 
Okinawa is facially contradicted by his April 2005 letter, in 
which he states that he witnessed 12 to 15 Japanese persons being 
run over; the Board finds that the inconsistencies in the 
Veteran's description of the story is an indication of its 
falsehood.  Fourth, the Board finds that the Veteran's December 
2001 statement to a VA clinician that he attempted suicide by 
eating toxic mussels while drinking when stationed in Turkey is 
not credible; although the Veteran's National Guard treatment 
records reflect that he was treated in October 1987 for possible 
seizure activity after consuming mussels, those records fail to 
show any complaints, diagnosis, or treatment for attempted 
suicide or any other acquired psychiatric disorders related to 
that or any other incident in service.  Fifth, the Veteran told a 
VA examiner in 1999 that he had never seen a psychiatrist and had 
never had any type of emotional difficulties.  In summary, the 
multiple demonstrable inconsistencies in the Veteran's lay 
statements regarding in-service stressors render them not 
credible.

Furthermore, the Board notes that there is no competent and 
credible medical evidence linking the Veteran's claimed PTSD, or 
any diagnosed psychiatric disorder, to his service.  Although the 
Veteran has post-service diagnoses of generalized anxiety 
disorder, alcohol abuse, major depression, mood disorder, 
adjustment disorder, and bipolar II disorder, no clinician has 
opined that any of those disorders are related to his service.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but: (A) Contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required service 
or triggering event to qualify for that presumption; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not 
required to provide an examination based on a conclusory 
generalized lay statement, because that would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010).

In this case, a VA medical examination is unwarranted because the 
information and evidence of record does not establish that the 
Veteran suffered an event, injury or disease in service, or 
indicate that his claimed disability or symptoms may be 
associated with such an event, injury, or disease.  The Veteran 
has no current diagnosis of PTSD, and, when he was provided with 
a VA examination for mental disorders in June 1999, he denied 
ever having had any type of emotional difficulties-a statement 
which was wholly consistent with his service treatment records.  
Moreover, there is no credible evidence of an in-service event, 
injury, or disease which may be associated with his current 
psychiatric disabilities.

The newly-promulgated regulation 38 C.F.R. § 3.304(f)(3) does not 
apply in this case because there is no diagnosis of PTSD; no 
credible evidence of a stressor related to fear of hostile 
military or terrorist activity; and no confirmation from a VA 
psychiatrist or psychologist, or from a psychiatrist or 
psychologist with whom VA has contracted, that the claimed 
stressor is adequate to support a diagnosis of PTSD and that the 
Veteran's symptoms are related to the claimed stressor.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, because he was not diagnosed with 
chronic PTSD, or with a chronic acquired psychiatric disorder, 
during service.  Additionally, service connection cannot be 
granted on the basis of continuity of symptomatology, because the 
most probative evidence of record indicates that the Veteran did 
not have PTSD or a chronic acquired psychiatric disorder in 
service.  Moreover, the first available post-service 
neuropsychiatric and psychiatric examinations of the Veteran, 
dated May 1974 and June 1999, did not elicit any psychiatric 
disorders.  38 C.F.R. 
§ 3.303(b).

The preponderance of the evidence is against the award of service 
connection for the Veteran's acquired psychiatric disorder(s), to 
include PTSD; it follows that the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
Veteran's claim is denied.

Analysis: Whether New and Material Evidence has been Received to 
Reopen a Claim for Entitlement to Service Connection for Plantar 
Fasciitis of the Feet

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final disallowance 
of the claim is "new and material."  See Elkins v. West, 12 Vet. 
App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Once the 
definition of new and material evidence is satisfied and the 
claim is reopened, the Board may then determine whether the duty 
to assist is fulfilled and proceed to evaluate the merits of that 
claim.  38 U.S.C.A. §§ 5108, 5103A(f).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Fortuck v. 
Principi, 17 Vet. App. 173, 179 (2003);  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The Court has explained that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim as in this case 
dealing with a claim for service connection.  Evans v. Brown, 9 
Vet. App. 273 (1996).  However, it is the specified basis for the 
final disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such evidence 
must tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

In this case, the RO denied service connection for plantar 
fasciitis of the feet in a June 2002 rating decision.  The basis 
of the denial was that the condition neither occurred in nor was 
caused by service.  The Veteran did not file a timely notice of 
disagreement in response to the June 2002 rating decision.  
Therefore, the June 2002 rating decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

The evidence of record at the time of the June 2002 rating 
decision included the Veteran's claim, his Department of Defense 
(DD) Form 214, his service treatment records (including his 
National Guard treatment records), and private treatment records 
which included diagnoses of bilateral plantar fasciitis dating 
from February 2002 through April 2002.  In determining whether 
new and material evidence has been submitted, it is necessary to 
consider all evidence since the last time the claim was denied on 
any basis.  Evans, supra.  The June 2002 rating decision 
represents the last time his claim for service connection for 
bilateral plantar fasciitis was denied.

In written correspondence dated February 2005, the Veteran 
requested to reopen his previously denied claim for bilateral 
plantar fasciitis.

Pursuant thereto, VA has obtained private treatment records from 
the Veteran dating from May 2001 through October 2001, and 
additional statements from him.  Although such evidence is new, 
it is not material because it does not pertain to the reasons 
that the claims were previously denied.  38 C.F.R. § 3.156(a).  
Although the new evidence shows that the Veteran underwent 
surgical treatment for plantar 


fasciitis of his right foot in May 2001, and for plantar 
fasciitis of his left foot in October 2001, it does not show that 
the condition either occurred in or was caused by service.

The Veteran's contention that his bilateral plantar fasciitis was 
caused by service is not new, because he had previously related 
his bilateral plantar fasciitis to service in his April 2002 
claim, which led to the June 2002 rating decision.

After a review of all the evidence of record, lay and medical, 
whether or not specifically mentioned in this decision, the Board 
finds that the evidence associated with the claims file 
subsequent to the June 2002 rating decision that was not 
previously submitted to agency decision makers, when considered 
with the previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate a claim for service 
connection for plantar fasciitis of either the right or the left 
foot.

Because the additional evidence submitted by the Veteran does not 
relate to an unestablished fact that is necessary to substantiate 
his claims for service connection for plantar fasciitis of either 
the right or the left foot, the Board finds that the evidence 
associated with the claims file subsequent to the June 2002 
rating decision is not new and material, and the previously 
denied claims for service connection for plantar fasciitis of the 
right foot and the left foot are not reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).


ORDER

Service connection for tinnitus is denied.

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.




New and material evidence has not been received, and a previously 
denied claim for service connection for plantar fasciitis of the 
right foot is not reopened.  The appeal is denied.

New and material evidence has not been received, and a previously 
denied claim for service connection for plantar fasciitis of the 
left foot is not reopened.  The appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


